PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ratnapuri, Thiruchelvan, K
Application No. 16/706,923
Filed: December 09, 2019
For: Systems and Methods for Efficient Cloud Migration

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 26, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Michael E. Shanahan appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, April 29, 2021, which set a shortened statutory period for reply of three (3) months.  No not extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 30, 2021.  A Notice of Abandonment was mailed November 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2447 for appropriate action in the normal course of business on the reply received May 26, 2022.



Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET